Exhibit 10(v)

 

AMENDMENT TO THE BANK OF NEW YORK COMPANY, INC.

EXCESS CONTRIBUTION PLAN

 

WHEREAS, The Bank of New York Company, Inc. Excess Contribution Plan (the
“Excess Contribution Plan”) was amended and restated, effective as of July 10,
1990; and

 

WHEREAS, Section 19 of the Excess Contribution Plan provides that the Board of
Directors of The Bank of New York Company, Inc. may amend the Excess
Contribution Plan at any time; except in certain respects not material hereto;
and

 

WHEREAS, the Board of Directors of the Company desires to amend the Excess
Contribution Plan;

 

NOW, THEREFORE, the Excess Contribution Plan is hereby amended, effective as of
November 12, 2002, by amending the second sentence of Section 4 to read as
follows:

 

When a Participant’s benefit payments under the ESOP commence (or when his
benefits under the ESOP are transferred to the Retirement Plan of The Bank of
New York Company, Inc.), a Participant shall receive payment, in cash, of the
excess, if any, of (i) the equivalent actuarial value of the Stock Units
credited to the Participant’s Account, expressed as a life annuity, and (ii) the
benefit to which the Participant is entitled to receive under Part I of The Bank
of New York Company, Inc. Excess Benefit Plan.

 

IN WITNESS WHEREOF, The Bank of New York Company, Inc. has caused this Amendment
to be executed by its duly authorized officers this 22th day of January, 2002.

 

/s/    Thomas A. Renyi

        Thomas A. Renyi

 

ATTEST:

 

/s/    Patricia A. Bicket

        Patricia A. Bicket

 

-1-